Title: From Thomas Jefferson to the County Lieutenants of Monongalia and Ohio, 24 December 1780
From: Jefferson, Thomas
To: County Lieutenants



Sir
Richmond Decemr. 24. 1780.

A powerful army &c. [as in letter to county lieutenants Hampshire and Berkeley to ‘proper officers’ and leave out from thence and insert] to be rendezvouzed at Pittsburg precisely by the first of march to proceed by the way of the falls of Ohio for an expedition under Colo. Clarke into the country beyond that river and to continue in service during the expedition; as to which Colo. Clarke is instructed from hence. The baggage the men take with them must be very trifling. Should it &c. [to the end of the Letter].

TJ

